Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 06/03/2020.
Claims 1-12 are pending.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka et al. (Pub. No. 2005/0156560 A1).

Regarding claim 1, Shimaoka discloses:
An electronic device storage assembly (see Fig. 11-16, see par [0005], a charging apparatus.....) comprising: 
a box defining an interior space (see Fig. 11-16), the box having a top (see Fig. 11-16, top 204), the top being open wherein the top is configured for insertion of an electronic device into the interior space (see Fig. 11-16, see par [0077-0088], a hosing 202 which is a case having a door 204 supported by hinges (not show) at the back side of the housing.....);
a lid hingedly engaged to the box such that the lid is positioned for selectively hinging to a closed configuration wherein the lid closes the top (see Fig. 11-16, see par [0077-0088], a hosing 202 which is a case having a door 204 supported by hinges (not show) at the back side of the housing.....); 
a sheet engaged to an inner surface of the lid and an interior surface of the box, the sheet being configured for blocking radio waves and microwaves from entering into and exiting from the interior space (see Fig. 11-16, 210 and 211 see par [0077-0088], are shielding bodies embedded in the housing, [wherein the shielding body is a sheet that engaged to an inner surface], see par [0018-0021], a shielding body for blocking electromagnetic waves generated by the electromagnetic ....), 
wherein the sheet is configured for blocking transmissions to and from an electronic device positioned in the interior space (see Fig. 11-16, 210 and 211 see par [0077-0088], are shielding bodies embedded in the housing, [wherein the shielding bodies are sheet], see par [0018-0021], a shielding body for blocking electromagnetic waves generated by the electromagnetic ....); and 
a charging module engaged to the box and positioned in the interior space, the charging module being configured to be engageable to the electronic device for charging the electronic device (see Fig. 11-16, the housing 202 has embedded chargers 207 ..... (see par [0077-0088]).

Regarding claim 2, Shimaoka discloses:
further including a tab engaged to a front edge of the lid, wherein the tab is configured for positioning a digit of a hand of a user, positioning the user to hinge the lid relative to the box (see Fig. 11, a handle 204a, it is just a design choice for including a tab or a handle).

Regarding claim 3, Shimaoka discloses:
wherein the sheet comprises at least one of metal foil and metal foam (this is just a design choice).
Regarding claim 4, Shimaoka discloses:
wherein the charging module comprises an inductive coil engaged to a bottom of the box, wherein the inductive coil is configured for wirelessly charging the electronic device (see par [0048], each of the charger 7 includes an oscillator circuit 20 for power feeder including the resonance coil 21..... [wherein position of the coil is a design choice], see Fig. 3, charger 7 in the bottom).

Regarding claim 6, Shimaoka discloses:
further including a liner positioned in the interior space and engaged to the sheet, such that the charging module is positioned between the liner and the sheet, wherein the liner is configured for padding the interior surface of the box and the charging module (see Fig. 11-16, wherein liner that used for padding the interior surface of the box is a design choice).

Regarding claim 7, Shimaoka discloses:
wherein the liner comprises at least one of felt, elastomeric foam, rubber, silicone, and cloth (this is just a design choice).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka et al. (Pub. No. 2005/0156560 A1) in view of Liu (CN Pub. 208192460 U).


Regarding claim 5, Shimaoka fails to disclose:
further including a port engaged to the box and being operationally engaged to the charging module, wherein the port is configured for selectively engaging a power cord for operationally engaging the charging module to a source of electrical current.
Thus, Liu discloses:
further including a port engaged to the box and being operationally engaged to the charging module, wherein the port is configured for selectively engaging a power cord for operationally engaging the charging module to a source of electrical current (see Fig. 1, port 5, USB interface, see Spec.... battery 15 can be for mobile charging through USB interface 5.....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a charger apparatus of Shimaoka to include a port engaged to the box in order to charging through the port interface (see Liu spec).


Allowable Subject Matter
		Claim 12 is allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the combination of the prior arts fail to disclose:

a panel engaged to and extending between opposed edges of the lid, the panel being engaged to a rear edge of the lid such that the panel and the inner 8surface of the lid define a pocket, wherein the pocket is configured for stowing articles, the panel being resiliently flexible, the panel comprising elastomer, the panel being meshed.

Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 8.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851